Citation Nr: 0722760	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  01-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a chronic acquired psychiatric disorder, to 
include an adjustment disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Phoenix, Arizona, that denied the benefit sought on 
appeal.  

In May 2003, March 2004, and September 2004 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition


FINDING OF FACT

The veteran's chronic acquired psychiatric disorder, to 
include an adjustment disorder, was not incurred in or 
aggravated by service, is not shown to be causally or 
etiologically related to service or a service-connected 
disability, and is not shown to have manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disorder, to include an adjustment disorder, have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a chronic 
psychiatric disorder, to include an adjustment disorder.  A 
number of theories of service connection are raised by the 
evidence in this matter and must be addressed.  These 
include: direct service connection, including by aggravation 
of a pre-existing condition and also by the chronic disease 
provisions of 38 C.F.R. § 3.303(b), secondary service 
connection, and presumptive service connection for chronic 
diseases through 38 C.F.R. § 3.307(a)(3) and 3.309(a).  Each 
of these theories of service connection is discussed 
separately below.

        A.  Direct Service Connection   
To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In this case, the above requirements for direct service 
connection are not met.  To begin, the Board must 
preliminarily discuss whether a psychiatric disorder existed 
prior to the veteran's service because a February 2007 VA 
examination report states that while the veteran's adjustment 
disorder may have pre-existed service, it was not aggravated 
by service.  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Despite the February 2007 examiner's statement, the Board 
finds the veteran entered service in sound condition.  The 
veteran's Report of Medical History at entry into service did 
not note any psychiatric condition.  While the veteran's 
entrance examination is not associated with the claims file, 
there are no reports of psychiatric symptoms in the service 
medical records until shortly before discharge in November 
1973.  While the February 2007 VA examiner stated, 
"[e]vidence reviewed indicates the veteran's symptoms 
preceded active duty service and it was reported that the 
veteran had mental health treatment as a child, as well as 
frequent behavior problems as a child. As the medical 
evidence of post-active duty mental health contact commences 
many years after discharge from active duty, there is no 
objective evidence of aggravation," the concepts of pre-
existing diseases and aggravation are legal terms of art, and 
the Board does not find that the veteran's condition pre-
existed service pursuant to VA regulations.  There is no 
objective medical evidence that the condition pre-existed 
service, and the service medical records do not support this.  
For all of these reasons, the Board finds that the 
presumption of soundness operates in this case.  

Next, the Board must consider whether such presumption is 
rebutted by clear and unmistakable evidence.  The Board finds 
there is not clear and unmistakable evidence that a 
psychiatric disorder preexisted service.  The veteran 
reported to various VAMC treatment providers, including most 
recently in December 2006, that he received psychiatric 
treatment as a child.  However, these veteran's self reports 
do not suffice for this purpose.  There is no objective 
medical evidence of a pre-existing psychiatric disorder.  The 
veteran in this case is deemed to have been in sound 
condition upon his entry into active service.  As such, the 
appropriate inquiry is whether a psychiatric condition was 
incurred, rather than aggravated, during active duty.  

The Board cannot not find that the veteran's psychiatric 
condition was incurred during active service.  In November 
1973 the veteran sought treatment for psychiatric symptoms, 
and was diagnosed with chronic anxiety and an inadequate 
personality.  However, his separation examination was normal.  
As for any link between the 1973 symptoms and the veteran's 
current condition, the February 2007 VA examiner provided a 
negative nexus opinion.  The examiner found, "it is less 
likely than not that the veteran's acquired psychiatric 
disability (anxiety disorder, not otherwise specified) had 
its onset during active service; [or] is etiologically 
related to his in-service psychiatric complaints and/or 
diagnoses."  The only possible nexus opinion to the contrary 
is a handwritten notation of "stressor is Hepatitis B" 
found next to a diagnosis of "adjustment disorder with 
depressive features and anxious features, chronic" on a 
March 2001 VA examination report.  However, another copy of 
the March 2001 VA examination report does not include this 
notation and it is unknown who wrote the notation.  Even 
assuming, arguendo, the notation was made by the examining 
physician, there is no rationale or explanation for the 
conclusion in the examination report.  The February 2007 
report is comprehensive and provides a thorough rationale, 
and therefore, is more persuasive.  For these reasons, the 
general requirements of direct service connection are not 
met.

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Here, the chronicity requirements of 38 C.F.R. 3.303(b) are 
not met.  Although the veteran was diagnosed with "chronic" 
anxiety in service and the February 2007 VA examination 
diagnosed him with an anxiety disorder, the Board does not 
find the veteran had a chronic disease in service.  Pursuant 
to 3.303(b), for the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  The veteran's diagnosis of "chronic anxiety" in 
service was an isolated event based upon symptoms reported 
the same day in November 1973.  There is no evidence of 
psychiatric symptoms either before or after the particular 
day this diagnosis was made.  The veteran's separation 
examination was normal.  Indeed, the February 2007 examiner 
found, "[a] service medical record from November 1973 
reported the existence of acute and chronic anxiety. The 
report of acute and chronic anxiety addresses symptoms 
occurring both at that time and in the past, but is not a 
formal diagnosis of an anxiety disorder."
Moreover there has not been a continuity of symptomatology 
shown, as the earliest medical evidence relating to the 
veteran's psychiatric condition associated with the file is 
from 2001, nearly thirty years after discharge.  For all of 
these reasons, direct service connection must also be denied 
based on the chronicity provisions of 38 C.F.R. § 3.303(b).

The Board has considered the veteran's arguments in support 
of his assertion that his condition is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the reasons described above, direct service 
connection is denied.

        B.  Secondary Service Connection
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In several documents and at the July 2003 hearing, the 
veteran has contended his psychiatric condition is related to 
his Hepatitis B.  While the veteran has a current psychiatric 
diagnosis, as discussed above, there is no positive nexus 
opinion relating the condition to Hepatitis B.  To the 
contrary, the February 2007 VA examiner found, "it is less 
likely than not that the veteran's acquired psychiatric 
disability (anxiety disorder not otherwise specified) . . . 
is etiologically related to or increased in severity beyond 
its natural progression as the result of his service-
connected hepatitis B."  There are no nexus opinions to the 
contrary.  The Board has considered the veteran's contentions 
that his psychiatric condition is related to his Hepatitis B, 
but as discussed above, this does not provide a factual 
predicate upon which benefits may be granted.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For these reasons, 
secondary service connection must be denied.

        C.  Presumptive Service Connection 
Certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Psychoses have been identified as a chronic disease subject 
to presumptive service connection under 38 C.F.R. § 3.309(a).  

Here, the evidence does not show the veteran is entitled to 
service connection on a presumptive basis.  The earliest 
medical evidence of the veteran's psychiatric condition is 
dated from 2001, which is more than one year from the his 
1974 discharge.  As such, presumptive service connection 
cannot be granted based on the chronicity provision of 
38 C.F.R. § 3.307(a)(3).  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2001, June 2003, March 2004, and October 2004 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of October 2004 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him/her that further 
information.  For all of these reasons, the Board concludes, 
that the appeal may be adjudicated without a remand for 
further notification.  
	
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings.  The veteran 
was afforded VA examinations in  March 2001 and February 
2007.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include an adjustment disorder, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


